DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0364596 A1) in view of Garg et al (US 2018/0349399 A1).
	As to claims 1, 11, and 19, Wu teaches a computer-implemented method comprising: 
detecting, by one or more processors of an online service, a search query received from a user in a user interface (UI) (Wu discloses a query for search results is received in Abstract. Wu also describes a user interface for receiving user requests in [0033]); 
calculating, by a search-candidate model, first search results based on the search query (Wu discloses presenting raw results in [0045]); 
calculating, by a suggestions model, first filter suggestions for a plurality of filter categories for filtering responses to the search query, the suggestions model obtained by training a machine-learning algorithm utilizing pairwise learning-to-rank modeling (Wu discloses a machine learning model is trained to make smart query refinement suggestions to the searcher in [0046]. Wu further discloses gathers user actions with respect to the suggestions and makes a positive or negative adjustment in the training model over time in [0047]. Wu also describes machine learning model may be used to determine the ranking of how these smart suggestions are to be presented to the searcher for possible inclusion in the query in [0068].); 
presenting in the UI the first search results and the first filter suggestions (Wu shows in Figure 15 both relevant candidates according to a query (right side) along with query refinements (left side).); 
detecting a selection in the UI of a filter suggestion, in a first filter category, from the plurality of first filter suggestions (Wu shows a UI in Figure 15 which allows the user to add or remove additional query refinements (left side) within the categories of Job Title, Locations, Skills, Companies, Schools, and Industries.); 
in response to the detecting of the selected filter suggestion: 
calculating, by the search-candidate model, second search results based on the search query and the selected filter suggestion (Wu discloses modifying the query by adding or removing suggested query refinements. Wu further discloses that once the query has been modified the results are refreshed. See Figure 15, [0069], and [00124]); and 
Wu fails to explicitly recite calculating, by the suggestions model, second filter suggestions for the plurality of filter categories based on the search query and the selected filter suggestion; and presenting in the UI the second search results and the plurality of the second filter suggestions.
However, Garg teaches calculating, by the suggestions model, second filter suggestions for the plurality of filter categories based on the search query and the selected filter suggestion (Garg discloses refinement buttons which are secondary filters for an initial search query and refinement in [0076]); and presenting in the UI the second search results and the plurality of the second filter suggestions (Garg shows in FIG. 6G, if the user wants to refine the search further, such as to a particular designer, then the user can select a filter button (670) to further refine the search results (e.g., a Designer, Category, or In-Store filter button as shown, or other refinement filters can be provided). As shown in FIG. 6H, assuming that the user selected the designer filter button as shown in FIG. 6G, then the search with refinement results (680) are displayed).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Wu to incorporate the secondary search refinement as taught by Garg for the purpose of increasing the relevancy with which search results are returned to the user (see Garg [0003]).
As to claims 2, 12, and 20, Wu further teaches the suggestions model is trained with training data associated with a plurality of features comprising filter suggestions, for the plurality of filter categories, presented to users of the online service and filter suggestions selected by the users (Wu discloses logging activity over various application, services, and content made available via social networking service in [0037]. Wu further discloses a machine learning model is trained to make smart query refinement suggestions to the searcher in [0046]. Wu further discloses gathers user actions with respect to the suggestions and makes a positive or negative adjustment in the training model over time in [0047]. Wu also describes machine learning model may be used to determine the ranking of how these smart suggestions are to be presented to the searcher for possible inclusion in the query in [0068].).
As to claims 3 and 13, Wu further teaches the training data comprises queries submitted by users and filter values for the plurality of filter categories selected by the users (Wu discloses a machine learning model is trained to make smart query refinement suggestions to the searcher in [0046]. Wu further discloses gathers user actions with respect to the suggestions and makes a positive or negative adjustment in the training model over time in [0047]. Wu also describes machine learning model may be used to determine the ranking of how these smart suggestions are to be presented to the searcher for possible inclusion in the query in [0068].).
As to claim 4, Wu further teaches the training data comprises filter suggestions for the plurality of filter categories presented to the users and filter suggestions for the plurality of filter categories selected by the users (Wu in Figure 15 shows the query refinements in the left pane and the search results in the right pane. The user is presented with categories of job title, locations, skills, companies, schools, and industries, each of which comprise various refinement suggestions.).
As to claims 5 and 14, Wu further teaches presenting the first search results in the UI further comprises: determining a filter value associated with the search query received; and presenting the filter value within the plurality of filter categories as a selected filter value (Wu in Figure 15 shows the query refinements in the left pane and the search results in the right pane. The user is presented with categories of job title, locations, skills, companies, schools, and industries, each of which comprise various refinement suggestions.).
As to claims 6 and 15, Wu further teaches the selected filter suggestions are presented in the UI with a first format and unselected filter suggestions are presented in the UI with a second format different from the first format (Wu shows in Figure 15 the selected filters with circles and the unselected filters without circles.).
As to claims 9 and 18, Wu further teaches the filter categories comprise one or more of job title, location, skills, companies, schools attended, and industry (Figure 15).
As to claim 10, Wu further calculating the first filter suggestions includes: calculating the first filter suggestions based on filter categories for finding one or more candidates for a job post, the filter categories comprising one or more of job title, skill, and company (Wu in Figure 15 shows the query refinements in the left pane and the search results (potential job candidates) in the right pane. The user is presented with categories of job title, locations, skills, companies, schools, and industries, each of which comprise various refinement suggestions.).
Claim(s) 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0364596 A1) in view of Garg et al (US 2018/0349399 A1), and further in view of Juarez et al (US 2018/0113927 A1).
As to claims 7 and 16, Wu and Garg fail to explicitly recite the filter categories are combined with a logical AND operation and the filter suggestions within each category are combined with a logical OR operation.
However, Juarez teaches the filter categories are combined with a logical AND operation and the filter suggestions within each category are combined with a logical OR operation (Juarez discloses performing fine tuning of filter criteria with logical operators (AND, OR, XOR, or nested operations) in [0029] and [0037].).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Wu and Garg to incorporate the extensible search solution for asset information as taught by Juarez for the purpose of usability without knowledge or familiarity of the system (see Juarez [0017]).
As to claims 8 and 17, Wu and Garg fail to explicitly recite the filter categories are combined with a logical AND operation and the filter suggestions within each category are combined with a logical AND operation.
However, Juarez teaches the filter categories are combined with a logical AND operation and the filter suggestions within each category are combined with a logical AND operation (Juarez discloses performing fine tuning of filter criteria with logical operators (AND, OR, XOR, or nested operations) in [0029] and [0037].).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Wu and Garg to incorporate the extensible search solution for asset information as taught by Juarez for the purpose of usability without knowledge or familiarity of the system (see Juarez [0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161